I am of the opinion the plaintiffs are entitled to the right to examine the records of the Conservation Department. The Supervisor has had knowledge of the plaintiffs' request to examine the records for several months. The law contemplates that the audit must be made within a reasonable length of time, and especially would this be the case where a taxpayer has made known *Page 851 
his desire to examine the records. However, I do not agree with the majority opinion as to the interpretation of the Public Records Act and Act 109 of 1918. Under the provisions of the Public Records Act, the taxpayer does not have the right to examine records in the custody or control of the Supervisor. This, in my opinion, is not restricted to the records in the office of the Supervisor, but applies to any record under his control. It is to be borne in mind that the records in the office of the Supervisor are mainly reports taken from original records of some other department. Under the provisions of Section 9 of Act 109 of 1918, a public officer is compelled to furnish the records to the Supervisor for his inspection and to give the Supervisor access to all of the records in his office. An officer or any other person is prohibited from obstructing or impeding the Supervisor in any manner in making the examination. The language used in the statute, "from obstructing or impeding in any manner," is very broad and comprehensive. A penalty is provided for the violation of the Act. This, in my opinion, gives the Supervisor a superior and exclusive right over the books while an audit is being made, which is, in effect, control of the records. In my opinion, under our laws governing the Supervisor, in addition to his duty to audit, he acts in the *Page 852 
capacity of an investigating officer. It is through the means of this office that the Governor keeps a check or tab on the various departments under him and ascertains irregularities or wrongdoings in such. From the very purpose and nature of this office considerable authority is necessary for it to properly function and serve its purpose. I believe it was the intention of the Legislature to give the Supervisor control over books and records while auditing them. Frequently it is necessary to withhold information while an audit and investigation is being made and especially so if there is any question of wrongdoing in order that the wrongdoers might be apprehended. Most investigating officers and investigating boards are clothed with secrecy for that purpose. The plaintiffs do not claim that there was any abuse or wrongdoing on the part of any one in this case and there is no proof to that effect in the record other than that they were refused the right to see the records. As I see it, the issue was solely the interpretation of the Public Records Act and Act 109 of 1918. However, I do not believe it was the intention of the Legislature to limit the taxpayer's right to examine the records to an unreasonable or indefinite period of time.
For the reasons assigned, I concur in the decree. *Page 853